Title: From Thomas Jefferson to John Jay, 8 October 1787
From: Jefferson, Thomas
To: Jay, John



Dear Sir
Paris Octob. 8. 1787.

The Count de Moustier, minister plenipotentiary from the court of Versailles to the United states will have the honour of delivering you this. The connection of your offices will necessarily connect you in acquaintance: but I beg leave to present him to you on account of his personal as well as his public character. You will find him open, communicative, candid, simple in his manners, and a declared enemy to ostentation and luxury. He goes with a resolution to add no aliment to it by his example, unless he finds that the dispositions of our countrymen require it indispensably.—Permit me at the same time to sollicit your friendly notice, and thro you, that also of Mrs. Jay, to Madame la Marquise de Brehan, sister in law to Monsieur de Moustier. She accompanies him in hopes that a change of climate may assist her feeble health, and also that she may procure a more valuable education for her son, and safer from seduction, in America than in France. I think it impossible to find a better woman, more amiable, more modest, more simple in her manners, dress, and way of thinking. She will deserve the friendship of Mrs. Jay, and the way to obtain hers is to receive her and trust her without the shadow of etiquette.

The Count d’Aranda leaves us in a day or two. He desired me to recall him to your recollection and to assure you of his friendship.—In a letter which I mean as a private one, I may venture details too minute for a public one, yet not unamusing nor unsatisfactory. I may venture names too, without the danger of their getting into a newspaper. There has long been a division in the council here on the question of war and peace. M. de Montmorin and M. de Breteuil have been constantly for war. They are supported in this by the queen. The king goes for nothing. He hunts one half the day, is drunk the other, and signs whatever he is bid. The Archbishop of Thoulouse desires peace. Tho brought in by the queen he is opposed to her in this capital object, which would produce an alliance with her brother. Whether the archbishop will yield or not, I know not. But an intrigue is already begun for ousting him from his place, and it is rather probable it will succeed. He is a good and patriotic minister for peace, and very capable in the department of finance. At least he is so in theory. I have heard his talents for execution censured.
Can I be useful here to Mrs. Jay or yourself in executing any commissions great or small? I offer you my services with great cordiality. You know whether any of the wines of this country may attract your wishes. In my tour last spring I visited the best vineyards of Burgundy, Cote-rotie, Hermitage, Lunelle, Frontignan, and white and red Bordeaux, got acquainted with the proprietors, and can procure for you the best crops from the Vigneron himself. Mrs. Jay knows if there is any thing else here in which I could be useful to her. Command me without ceremony, as it will give me real pleasure to serve you, and be assured of the sincere attachment and friendship with which I am, Dear Sir, your most obedient humble servt.,

Th: Jefferson

